Pee Ctjeiam:
The single assignment of error is, that the learned court below erred in not affirming the defendant’s third point. Said point is as follows: “ That under all the evidence, the verdict of the jury must be in favor of the defendant.” This assumes that there was not sufficient evidence to submit to the jury of the plaintiff’s adverse possession of the premises in controversy for twenty-one years. Without discussing the voluminous testimony upon this question, it is enough to say that in our opinion there was sufficient evidence to carry the case to the jury. It was not error, therefore, to decline the point.
Judgment affirmed.